Atkinson, J.
1. There was no complaint that any error of law was committed on the trial. The only question dealt with in the brief of counsel for the plaintiff in error is decided in the following notes.
2. The mere fact that the purchaser at an administrator’s sale was the son of the administrator was not of itself sufficient to render the sale void. Such relationship was a circumstance which could be considered, in connection with other facts and circumstances, in determining whether the sale was collusive and fraudulent. Cain v. McGeenty, 41 Minn. 194 (42 N. W. 933).
3. The reasoning in the cases of Lowery v. Idleson, 117 Ga. 778 (45 S. E. 51), and Broadhurst v. Bill, 137 Ga. 833 (3), 839 (74 S. E. 422), wherein it was held that an administrator could not sell to his wife and an administratrix could not sell to her husband, does not apply with equal force in the case of a sale by an administrator to his son.
*32August 13, 1915.
Equitable petition. Before Judge Ellis. Fulton superior court. March 6, 1914.
J. H. Longino and J. F. Golightly, for plaintiff.
Colquitt & Conyers and J. P. PLaunson, for defendants.
4. The evidence did not require a finding that the administrator’s sale was fraudulent. Judgment affirmed.

All the Justices concur.